Citation Nr: 0814845	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  94-43 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service between June 1958 and July 
1987.  He died in March 1993 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board remanded this matter several times before in order 
to afford the appellant the appropriate development of her 
claim.  While the delay is regrettable, the matter must again 
be remanded to preserve due process rights as set out by VA 
regulation and the United States Court of Appeal for Veterans 
Claims (CAVC).  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist an 
appellant by  making reasonable efforts to help the claimant 
obtain records not in the custody of a federal department or 
agency, including private medical care providers.  In this 
case, immediately prior to his death, the veteran was treated 
at the North Florida Regional Medical Center, in Gainesville, 
Florida.  See veteran's January 1993 claim, and March 1993 
death certificate.   A review of the claims folder reveals 
that the records from this private treatment facility have 
not been obtained and associated with the claims folder.  In 
order to ensure that VA's duty to assist the appellant under 
38 C.F.R. § 3.159(c)(1) is met, this matter must be remanded 
for additional development.

A review of the claims folder also reveals that the appellant 
was afforded a VA opinion as to the likelihood that the 
veteran's cause of death manifested during service, or within 
one year of service.  The November 2007 opinion in the claims 
folder answers these questions essentially in a yes/no 
fashion, with very little elaboration or discussion as to the 
basis of the opinion.  Such an opinion is inadequate for 
rating purposes.  The claims folder must be returned to a 
qualified VA examiner for an addendum opinion with a complete 
rationale.  

Also, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim for 
service connection for the cause of the veteran's death, the 
United States Court of Appeal for Veterans Claims (CAVC) has 
held that section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id. 

In this case, a rating decision following the veteran's March 
1993 death awarded service connection for hypertension and 
gout, effective January 22, 1993, a date prior to his death.  
See June 1993 rating decision.  To date, VA has not provided 
the appellant with notice consistent with the CAVC's holding 
in Hupp.  There has been no notice of the conditions for 
which the veteran was service connected, or discussion of the 
specific evidence and information required to establish the 
appellant's claim.  This must be accomplished.





Accordingly, the case is REMANDED for the following action:

1. Send the appellant and her 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.

2. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met by 
obtaining fully executed authorizations to 
obtain records from any relevant private 
treatment facility, including but not 
limited to the veteran's 1993 treatment at 
the North Florida Regional Medical Center, 
in Gainesville, Florida.  Obtain all 
relevant records and associate them with 
the claims folder.

3. Once the record is complete, obtain an 
addendum to the November 2007 VA opinion, 
which takes into account all relevant 
evidence of record.  The opinion should be 
from a qualified VA physician/examiner.  

Even if the records requested are not 
forthcoming, an addendum to the November 
2007 nurse practitioner's opinion is 
required in order that the examiner 
provide an opinion that includes 
consideration using the proper standard 
and in depth rationale discussing the 
basis for the opinions presented. 

The examiner should provide an opinion 
regarding the etiology of the veteran's 
multiple myeloma by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
multiple myeloma manifested during service 
or within one year of service or is in any 
other way related to service? Again, a 
complete rationale should be provided for 
any opinion expressed.

4. Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



